DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The claim amendment filed on 06/02/2022 was entered with pending Claims 1-8, 10-20, 22-36 and cancelled Claims 9, 21.
Authorization for this examiner’s amendment was given in an interview with applicant's representative Jonathan Stone (Reg. No. 63,076) at phone number 414-277-5566 on July 11, 2022.
The application has been amended as follows: 
Claim 22 is amended to read: The system of claim 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
 generating predetermined limits using similarity metrics computed using similarity metric baseline data acquired from a population, wherein the predetermined limits are determined relative to a statistical measure of the similarity metric baseline data; determining a conformance of the at least one similarity metric to the predetermined limits; and generating a report indicative of the conformance, wherein the report indicates a quality control between each fraction of the multiple fractions of the radiation treatment of the subject for image-guided radiotherapy.
Claims 2-8, 10-12, 27, 29-32 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 13 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
v) generate predetermined limits using similarity metrics computed using similarity metric baseline data acquired from a population, wherein the predetermined limits are determined relative to a statistical measure of the similarity metric baseline data; vi) determine a conformance of the at least one similarity metric to the predetermined limits; and vii) generate a report indicative of the conformance, wherein the report indicates a quality control between each fraction of the multiple fractions of the radiation treatment of the subject in image-guided radiotherapy.
Claim 14-20, 22-26, 28, 33-36 are dependent upon Claim 13 and are therefore allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667